Citation Nr: 1615810	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  14-20 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 



INTRODUCTION

The Veteran had active military service from October 1961 to October 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The Board notes that original jurisdiction over the Veteran's claims remained with the RO in Los Angeles, California, for the entire appeal period as the Veteran's claims file were merely brokered to the Milwaukee RO for the sole purpose of developing and initially adjudicating the Veteran's claims. 

The Board also notes that, on his VA Form 9, the Veteran initially requested a hearing before a member of the Board at the Los Angeles RO; however, by written notice received in June and September of 2014, the Veteran withdrew this request for a hearing.  Thus, the Veteran's hearing request was cancelled and his representative was given an opportunity to submit written argument in favor of the Veteran's claims, which it did in April 2015 and April 2016.

The Board remanded this matter in April 2015.  As discussed further below, the Board's directives have not been substantially completed.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for bilateral hearing loss and tinnitus.  He contends that his conditions are the result of in-service noise exposure.  The Board notes that the Veteran's military occupational specialty (MOS) of Field Artillery Basic and the units he was assigned to in service (a tank regiment and a Howitzer battalion) are consistent with his report of noise exposure.  Therefore, in-service acoustic trauma is conceded.  38 U.S.C.A. § 1154(a).

The Board remanded the Veteran's service connection claims in April 2015.  In the Board's prior remand, the VA examiner was instructed to provide a medical opinion on the etiology of the Veteran's bilateral hearing loss and tinnitus.  In doing so, the examiner was asked to consider: 1) the Veteran's reports of hearing loss since service, 2) the conversion of the audiometric test results on the September 1963 separation examination from American National Standards Institute (ANSI) to International Standard Organization (ISO) units, 3) that the evidence upon separation from service need not establish that the Veteran had a hearing loss disability for VA compensation purposes, and 4) the change in diagnosis from sensorineural hearing loss of the right ear given in September 2000 to mixed hearing loss of the right ear given in February 2012.  The examiner was also instructed to specifically address a February 2014 favorable opinion provided by the Veteran's treating physician.  

Pursuant to the Board's remand, the Veteran was afforded a VA examination in January 2016.  The diagnosis was tinnitus, sensorineural hearing loss in the left ear and mixed hearing loss in the right ear.  The examiner opined that the Veteran's hearing loss and tinnitus are less likely than not caused by or the result of military service.  In providing this opinion, the examiner noted that the Veteran's separation examination shows no hearing loss bilaterally.  The examiner also stated that the record does not document any significant threshold shifts or in-service acoustic trauma.  

The Board finds the examiner's opinion inadequate as it largely relies on normal hearing at separation.  Even if disabling hearing loss is not demonstrated at separation, a veteran may establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  Furthermore, the lack of any evidence showing the Veteran had hearing loss during service is not fatal to his claim for service connection.  The laws and regulations do not strictly require in-service complaint of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

The examiner also noted that there was no evidence of in-service acoustic trauma or significant threshold shifts.  The Board has already conceded that the Veteran was exposed to acoustic trauma during service.  Furthermore, the Veteran's service treatment records do not contain an audiogram at the time of enlistment. Audiometric testing was only conducted at the Veteran's separation examination.  Thus, the Board is unable to confirm the examiner's assertion that there were no significant threshold shifts during service.  

Furthermore, the VA examiner failed to comply with the directives in the Board's prior remand.  The examiner did not consider the Veteran's allegations of hearing loss since service, the conversion of the audiometric test results on the September 1963 separation examination, or the change in diagnosis from sensorineural hearing loss of the right ear given in September 2000 to mixed hearing loss of the right ear given in February 2012.  The examiner also failed to address the February 2014 favorable opinion provided by the Veteran's VA treating physician.  As such, the Board finds that a remand is necessary to comply with the Board's prior remand and to provide the Board with sufficient information to adjudicate the Veteran's claims.  

With regard to tinnitus, the VA examiner opined that it is at least as likely as not related to the Veteran's bilateral hearing loss.  Therefore, the Board finds that the claim for tinnitus is inextricably intertwined with the claim for service connection for bilateral hearing loss and cannot be decided prior to a final adjudication of that issue.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the Veteran's claims file to the examiner who conducted the Veteran's VA examination in January 2016, or to a qualified medical professional if the examiner is unavailable.  If the examiner determines that an examination is necessary, one should be scheduled. 

The entire claims file and all pertinent records must be reviewed by the examiner.  After reviewing the record, the examiner should address whether it is at least as likely as not (a 50 percent probability or greater), that any current hearing loss is etiologically related to the Veteran's active military service, to include any in-service noise exposure. 

The following should be considered in providing the medical opinion:

a. The Veteran's consistent report of an onset of hearing loss in service, especially in the right ear.
b. The conversion of the audiometric test results on the September 1963 separation examination from ANSI to ISO units. 
c. That the evidence upon separation from service need not establish that the Veteran had a hearing loss disability for VA compensation purposes as set forth in 38 C.F.R. § 3.385. 
d. The change in diagnosis from sensorineural hearing loss of the right ear given in September 2000 to mixed hearing loss of the right ear given in February 2012.
e. The February 2014 favorable opinion provided by the Veteran's VA treating physician. 

2. After ensuring that all necessary development has been conducted and the medical opinion provided complies with this remand, the Veteran's claims should be readjudicated.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


